UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-10647 PRECISION OPTICS CORPORATION, INC. (Exact name of registrant as specified in its charter) Massachusetts 04-2795294 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 22 East Broadway, Gardner, Massachusetts 01440-3338 (Address of principal executive offices) (Zip Code) (978) 630-1800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act).Yes oNo x The number of shares outstanding of the issuer’s common stock, par value $0.01 per share, at February14, 2012 was 1,245,339 shares. PRECISION OPTICS CORPORATION, INC. Table of Contents Page PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets 3 Consolidated Statements of Operations for the Three and Six Months Ended December 31, 2011 and 2010 4 Consolidated Statements of Cash Flows for the Six Months Ended December 31, 2011 and 2010 5 Notes to Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II — OTHER INFORMATION 15 Item 1. Legal Proceedings 15 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures (Not applicable.) 15 Item 5. Other Information 15 Item 6. Exhibits 17 2 PARTI. FINANCIAL INFORMATION Item 1.Financial Statements. PRECISION OPTICS CORPORATION, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) December31, June30, ASSETS CURRENT ASSETS Cash and Cash Equivalents $ $ Accounts Receivable, net Inventories, net Prepaid Expenses Total Current Assets PROPERTY AND EQUIPMENT Machinery and Equipment Leasehold Improvements Furniture and Fixtures Vehicles Less: Accumulated Depreciation ) ) Net Property and Equipment OTHER ASSETS Patents, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES 10% Senior Secured Convertible Notes $ $ Accounts Payable Customer Advances Accrued Employee Compensation Accrued Professional Services Accrued Warranty Expense Other Accrued Liabilities - Total Current Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Common Stock, $0.01 par value - Authorized - 50,000,000 shares Issued and Outstanding –1,245,339 shares at December31, 2011 and 971,013 shares at June30, 2011 Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 PRECISION OPTICS CORPORATION,INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED DECEMBER 31, 2 (UNAUDITED) ThreeMonths EndedDecember31, SixMonths EndedDecember31, Revenues $ Cost of Goods Sold Gross Profit Research and Development Expenses, net Selling, General and Administrative Expenses Gain on Sale of Assets ) (17,938 ) (2,149 ) (29,991 ) Total Operating Expenses Operating Loss ) (316,022 ) (575,545 ) (458,998 ) Gain on Sale of Patents - - - Interest Income 72 Interest Expense ) (15,000 ) (27,708 ) (30,000 ) Net Income (Loss) $ ) $
